                           Case 3:15-md-02672-CRB Document 7163 Filed 02/14/20 Page 1 of 4


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    Sharon L. Nelles (admitted pro hac vice)
                2   Suhana S. Han (admitted pro hac vice)
                    William H. Wagener (admitted pro hac vice)
                3
                    SULLIVAN & CROMWELL LLP
                4   125 Broad Street
                    New York, New York 10004
                5   Telephone:     (212) 558-4000
                    Facsimile:     (212) 558-3588
                6
                    Laura Kabler Oswell (State Bar No. 241281)
                7
                    SULLIVAN & CROMWELL LLP
                8   1870 Embarcadero Road
                    Palo Alto, California 94303
                9   Telephone:     (650) 461-5600
                    Facsimile:     (650) 461-5700
               10
                    Attorneys for Defendants Volkswagen AG,
               11
                    Volkswagen Group of America, Inc. and
               12   Volkswagen Group of America Finance, LLC

               13   [Additional counsel on signature page]
               14

               15                                   UNITED STATES DISTRICT COURT

               16                                NORTHERN DISTRICT OF CALIFORNIA

               17
                    IN RE: VOLKSWAGEN “CLEAN DIESEL”                 )
               18   MARKETING, SALES PRACTICES, AND                  )   MDL No. 2672 CRB (JSC)
               19   PRODUCTS LIABILITY LITIGATION                    )
                    ___________________________________              )   DEFENDANTS VOLKSWAGEN AG,
               20   This Document Relates to:                        )   VOLKSWAGEN GROUP OF AMERICA, INC.,
                                                                     )   VOLKSWAGEN GROUP OF AMERICA
               21   BRS v. Volkswagen AG, et al., Case No. 16-cv-    )   FINANCE, LLC, MICHAEL HORN, AND
                    3435 (“Bondholders Securities Action”)           )   MARTIN WINTERKORN’S MOTION TO
               22                                                    )   FILE UNDER SEAL
               23                                                    )
                                                                     )   Courtroom: 6
               24                                                    )   The Honorable Charles R. Breyer
                                                                     )
               25                                                    )
                                                                     )
               26
                                                                     )
               27                                                    )
                                                                     )
               28

 SULLIVAN &
CROMWELL LLP
                                                                         DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                 CASE NO. MDL NO. 2672 CRB (JSC)
                            Case 3:15-md-02672-CRB Document 7163 Filed 02/14/20 Page 2 of 4


                1                  Pursuant to Local Civil Rules 7-11 and 79-5, and the Stipulated Protective Order (ECF
                2   No. 5903), Defendants Volkswagen AG, Volkswagen Group of America, Inc., Volkswagen Group of
                3   America Finance, LLC, Michael Horn, and Martin Winterkorn (collectively, “Defendants”) respectfully
                4   request to file portions of their Memorandum of Law in Opposition of Law in Opposition to Plaintiff’s
                5   Motion for Class Certification (the “Opposition”), portions of Exhibit A and Exhibit B to the
                6   Declaration of Suhana S. Han in Support of Defendants Volkswagen AG, Volkswagen Group of
                7   America, Inc., Volkswagen Group of America Finance, LLC, Michael Horn and Martin Winterkorn’s
                8   Memorandum of Law in Opposition to Plaintiff’s Motion for Class Certification and in Support of
                9   Defendants’ Motion to Exclude the Testimony of Dr. Michael Hartzmark (“Han Declaration”) under
               10   seal.
               11                  On February 19, 2019, the Court granted the parties’ Stipulated Protective Order.
               12   Pursuant to the Stipulated Protective Order, “a Party may not file in the public record in this Action any
               13   Protected Material” and “[a] Party that seeks to file under seal any Protected Material must comply with
               14   Civil Local Rule 79-5.” Exhibit B to the Han Declaration, a copy of the transcript of the deposition of
               15   Michael L. Hartzmark, Ph.D., dated January 10, 2020, was designated “Confidential” by counsel for
               16   Plaintiff pending further review by Dr. Hartzmark, and therefore constitutes “Protected Material.”
               17                  As required by Civil Local Rule 79-5(e), the accompanying Declaration of Suhana S.
               18   Han in support of Administrative Motion to File Under Seal identifies “the document or portions thereof
               19   which contain the designated confidential material and identify the party that has designated the material
               20   as confidential” and is being served on Plaintiff concurrently with the Opposition and this Motion to
               21   Seal.
               22                  Accordingly, Defendants respectfully request that Exhibit B to the Han Declaration, as
               23   well as the portions of the Opposition and Exhibit A to the Han Declaration that reference Exhibit B, be
               24   filed under seal and kept under seal until further order of the Court.
               25

               26

               27

               28

 SULLIVAN &
CROMWELL LLP
                                                                          DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                  CASE NO. MDL NO. 2672 CRB (JSC)
                          Case 3:15-md-02672-CRB Document 7163 Filed 02/14/20 Page 3 of 4


                1 Dated: February 14, 2020           Respectfully submitted,
                2                                    /s/ Robert J. Giuffra, Jr.
                                                     Robert J. Giuffra, Jr. (admitted pro hac
                3                                    vice)
                                                     Sharon L. Nelles (admitted pro hac vice)
                4                                    Suhana S. Han (admitted pro hac vice)
                                                     William H. Wagener (admitted pro hac
                5                                    vice)
                                                     SULLIVAN & CROMWELL LLP
                6                                    125 Broad Street
                                                     New York, New York 10004
                7                                    Telephone:      (212) 558-4000
                                                     Facsimile:      (212) 558-3588
                8
                                                     Laura Kabler Oswell
                9                                    SULLIVAN & CROMWELL LLP
                                                     1870 Embarcadero Road
               10                                    Palo Alto, California 94303
                                                     Telephone:      (650) 461-5600
               11                                    Facsimile:      (650) 461-5700
               12                                    Attorneys for Defendants Volkswagen AG,
                                                     Volkswagen Group of America, Inc. and
               13                                    Volkswagen Group of America Finance,
                                                     LLC
               14
                                                     /s/ David Schertler
               15                                    David Schertler (admitted pro hac vice)
                                                     Lisa Manning (admitted pro hac vice)
               16                                    Joseph Gonzalez (admitted pro hac vice)
               17                                    SCHERTLER & ONORATO, LLP
                                                     901 New York Avenue, N.W.
               18                                    Suite 500
                                                     Washington, D.C. 20001
               19                                    Telephone: (202) 628-4199
                                                     Facsimile: (202) 628-4177
               20
                                                     Attorneys for Defendant Michael Horn
               21
                                                     /s/ Gregory P. Joseph
               22                                    Gregory P. Joseph (admitted pro hac vice)
                                                     Peter R. Jerdee (admitted pro hac vice)
               23                                    Christopher J. Stanley (admitted pro hac
                                                     vice)
               24                                    JOSEPH HAGE AARONSON LLC
                                                     485 Lexington Avenue, 30th Floor
               25                                    New York, New York 10017
                                                     Telephone:     (212) 407-1210
               26                                    Facsimile:     (212) 407-1280
               27                                    Attorneys for Defendant Martin
                                                     Winterkorn
               28
                                                            -2-
 SULLIVAN &
CROMWELL LLP
                                                              DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                      CASE NO. MDL NO. 2672 CRB (JSC)
                          Case 3:15-md-02672-CRB Document 7163 Filed 02/14/20 Page 4 of 4


                1                           ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))
                2                In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
                3 document has been obtained from the signatory.
                4
                5 Dated: February 14, 2020                                      SULLIVAN & CROMWELL LLP
                6
                                                                                /s/ Laura Kabler Oswell
                7                                                               Laura Kabler Oswell
                8
                9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                      -3-
 SULLIVAN &
CROMWELL LLP
                                                                        DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                                 CASE NO. MDL NO. 2672 CRB (JSC)
